Allowable Subject Matter
1.	Claims 2-21 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
	Examiner has carefully considered independent claim 2, 9, and 16. Regarding independent claim 1, the prior art Kim (U.S. Patent No. 8,836,641) discloses a head mounted display that outputs an image on a display screen [column 3, line 56 to column 4, line 7]. A condition upon which an object in a user interface is updated is provided, where the condition corresponds to a user closing their eyes [column 6, lines 4-8, 30-47; figure 3; column 7, lines 23-32; figure 4; column 10, lines 10-18, 40-56; figure 8B]. This is done to reduce the fatigue and confusion of the eyes of the user {column 6, lines 59-62; column 7, lines 33-38]. However, Kim does not teach that the updated object comprises a second series of frames that contains additional detail of the object where the first and second series of frames are concurrently rendered.
Another close prior art Walczak, JR. et al (Pub. No. US 2006/0100928) discloses that an Ad Manager UI creates ads by rendering the ads into several formats to suit the basic characteristics of a mobile device [paragraph 36]. An ad queue manager inserts created ads into session ad queues by retrieving the appropriate rendered format of an ad from an ad table that matches a mobile device capabilities profile data in a session [paragraph 39]. Ads are served until the browser session ends or the user leaves the provider’s portal, depending on the configuration [paragraph 33]. This provides pre-rendered ads in the ad queue, eliminating overhead from the runtime servers since ads are already in the appropriate format when placed in the queue [paragraph 39, lines 21-24]. While Walczak discloses that a first and second ad may be rendered concurrently and replacing one ad with another, Walczak does not teach that the ads comprise a series of frames, that the second ad that replaces the first ad 
Another close prior art Bathiche (Pub. No. US 2016/0180762) discloses a content update component that selects a first content update rate for a focus region and a second content update rate for the remaining display regions of the display [paragraph 51, lines 1-6]. The update rate in the focus region may be less than the content update rate in the one or more other display regions of the plurality of display regions [paragraph 51, lines 9-12]. For example, the content update component may reduce or stop the content update rate while the user is focusing in the display region and then increase the content update rate when the user looks away to continue cycling through the advertisements [paragraph 51, lines 15-22]. This may have the effect of locking a static advertisement in the focus region once the user looks in that region and then releasing the lock when the user looks away [paragraph 51, lines 22-26]. However, Bathiche does not expressly teach that each advertisement comprises a series of frames or that a replacement ad in the cycle of advertisements comprises additional detail of the ad it replaces. 
Independent claims 9 and 16 recite similar limitations as claim 1 and are thus, allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178